IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RAYMOND SOLANO,                            : No. 72 EM 2019
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
ROBERT GILMORE, SUPERINTENDENT             :
OF THE STATE CORRECTIONAL                  :
INSTITUTION AT GREENE, ET AL.,             :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Habeas Corpus ad

Subjiciendum” is DENIED.